 CLACKAMAS LOGGING COMPANY AND GUY KELLER229lished contract-bar rule.Accordingly, we shall dismiss the instantpetition.We find, therefore, that no question affecting commerceexists concerning the representation of employees of the Employer,within the meaning of Section 9 (c) (1) and Section 2 (6) and (7)of the Act.[The Board dismissed the petition.]MEMBER RODGERS took no part in the consideration of the aboveDecision and Order.Robert F. Dwyer, Edwin C. Dwyer, Anthony J. Dwyer and Rose-mary D. Frey d/b/a Clackamas Logging Company and GuyKeller1andFrell C. Zink,PetitionerandLocal 5-40, Interna-tionalWoodworkers of America,CIO.CaseNo. 36-RD-81.July 31, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert J. Weiner, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.The Union contends that the petition should be dismissed (1) be-causeZink, the Petitioner, is a supervisor or a clerical employee; (2)because he is an employee of Clackamas and therefore has no authorityto represent the employees of Keller; and (3) because he and Clack-amas acted in collusion in filing the petition.We find no merit inthese contentions.As hereinafter found, Zink is not a supervisor andthere is no evidence that his clerical relationship with Clackamaswould disqualify him as a petitioner in a decertification proceeding .2With respect to the Petitioner's representative status, there is no re-quirement in the Act that an individual petitioner be an employee ofthe employer involved.'As to the alleged collusion on the part of Clackamas, the recordshows that Timekeeper Sanders mailed a post card requesting a copyof the Act for the Petitioner; that the Petitioner himself typed andcirculated the petition on which signatures were secured; that Clack-amas, at the request of employees, furnished a bus to transport prac-tically the entire crew to attend a meeting at the National LaborRelations Board's local office; that a partner personally paid for their1Herein respectively called Clackamas and Keller.2 Clyde J. Merris,77NLRB 1375,andStar Brush Manufacturing Co., Inc.,100NLRB 679,s Bernson Silk Mills,Inc.,106 NLRB 826, at827;Morganton Full Fashioned HosieryCompany,102 NLRB 134, at 135.113 NLRB No. 27. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDlunches ; andthat the entire crew worked the following Saturday at thetime and a half rate although they had not worked 40 hours that week.The partner testified that Clackamas customarily lent employeestrucks for personal purposes, and that, as they had taken him to dinnermany times, he was merely returning the favor. In the circumstances,we do not believe that the Petitioner, in filing this petition, acted atthe behest of any official of Clackamas.'Accordingly, we deny theUnion's motion to dismiss.Upon the entire record in this case, the Board finds :1.Clackamas is a partnership, which performs logging operationsfor Dwyer Lumber Company, herein called Dwyer, a corporation en-gaged in milling lumber.Both businesses are owned, operated, andcontrolled by the same persons, who are the officers of Dwyer and thepartners of Clackamas.Both have the same office at the Dwyer mill-site in Portland, Oregon.Clackamas performs services exclusivelyfor Dwyer, which purchases timber from the United States Govern-ment.Clackamas' employees cut trees, bring the logs to a loadingpoint, and load them on trucks owned by Dwyer or by independentcontractors under contract with Dwyer.Under these circumstances,we find that Clackamas ar Dwyer constitute a single integrated enter-prise and are, for the purl,s of jurisdiction, a single employer.'During the last fiscal y , Dwyer made sales valued at $3,000,000,of which 30 to 40 percent ,i ,p, ,^sented shipments made directly out-of-State, and Clackamas rec - ",ed $740,000 for its services performed forDwyer.As Dwyer and Clackamas constitute a single integrated en-terprise and employer, which has a direct outflow of more than $50,000annually, we find that Clackamas, therefore, is engaged in commercewithin the meaning of the Act and that it will effectuate the policiesof the Act to assert jurisdiction over it.'In connection with its logging operations, Clackamas has a con-tract, terminable on 30 days' notice, with Guy Keller, whocuts logsfor Clackamas exclusively.The original contract executed in 1947,orally renewed with modifications each year, provides that Keller,acting as an independent contractor with his own equipment and forfixed rates, should perform logging services as directed by Clackamasand should bear all costs, including workman's compensation, socialsecurity, and all other expenses incidental to the work.The recordshows that direction by Clackamas means merely designating areas tobe logged and reviewing Government logging specifications with Kel-ler.Otherwise, Keller has complete autonomy and control over his4MooreDrop Forging Company,108 NLRB 32, at 32-33;PlasticMoldnng Corporation,112 NLRB 179.5 Sanitary Mattress Company, Pest Line of California, Inc.,109 NLRB 1010, at 1011 ;Marvel Roofing Products, Indorporated, et al.,108 NLRB 292, at 292-293 ,BarrettLoggingCompany,88 NLRB 638, at 638-639BJonesboroGrain DryingCooperative,110 NLRB 481. CLACKAMAS LOGGING COMPANY AND GUY KELLER231logging operations.He does his own hiring, firing, and supervisingof his 15 to 18 employees.He keeps his own books and accounts.Hisemployees do not interchange with those of Clackamas.They workat a separate location about 30 miles away from the Clackamas opera-tion.Under all the circumstances, we find that Keller is an independ-ent contractor and a separate employer.'During the last fiscal year, Keller received from Clackamas $140,000for logging services.Because Keller sold to Clackamas and Dwyer,an employer which has a direct outflow of more than $50,000, over$100,000 worth of services directly utilized in the products of such em-ployer, we find that Keller is engaged in interstate commerce and thatitwill effectuate the policies of the Act to assert jurisdiction over him."2.The Petitioner asserts that the Union is no longer the bargainingrepresentative of employees of the Employers as defined in Section 9(a) of the Act.3.The Union moved to dismiss the petition on the ground that acontract between it and Columbia Basin Loggers, an employer asso-ciation, herein called CBL, is a bar to the presort proceeding.TheUnion argues that the negotiation of contract c .angel was never dis-continued and that the contract continut ;ii c ,fect.The Employersand the Petitioner contend that the conse' oes not bar the Septem-tractwas terminated.We find mer.l,this contention and theUnion's motion to dismiss is denied for f following reasons :In 1944, as a result of a consent election, the Union was certified asthe exclusive bargaining agent of the employees of Clackamas.'Shortly, thereafter, Clackamas became a member of CBL and sincethen its employees have been covered by the contracts between CBLand District Council No. 5 of the International Woodworkers ofAmerica, representingvarious local unions,including the Unionherein.Pursuant to the provision of these contracts that an employermember of CBL should require its contractors to comply with theterms thereof, Clackamas has, since the 1947 contract with Keller,"required the latter to comply with the terms of the CBL contracts,one of which is union recognition."The CBL contract in question, which was the last one to whichClackamas was a party, was effective April 1, 1953, to April 1, 1954.It provided that a timely ndtice to amend by either party would serve7 DenverBuilding and Construction Trades Council, et at,108NLRB 318,at 320;anJoseBuilders Company,101 NLRB 1772, at 1773-1774.$Jone.sboroGrainDryvuq Cooperative,supra.0Case No. 19-R-1273(not reported in printed volumes of Board Decisions and Orders).10Keller hasbeen listedvariously by CBL as "Guy Keller"and as "Clackamas LoggingCo andcontractor."11 TheUnion has never been certified as bargaining representative of the employees ofKeller379288-56-vol. 113-16 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDto prevent automatic renewal of the contract, and that in such eventthe contract would continue indefinitely until a new agreement wasreached but would terminate if negotiations were discontinued byeither party.12The Union gave timely notice to modify, and thusprevented automatic renewal and continued the contract indefinitelyin accord with its provisions.Thereafter, negotiations began and con-tinued past the terminal date of April 1, 1954.On June 21, 1954, thethreatened industrywide strike involving the CBL employers and theUnion, along with other unions in District Council No. 5, began.By a letter dated July 14, 1954, a number of lumber and timber asso-ciations, including CBL, wrote the northwestern regional negotiatingcommittee, representing the Union's International to the effect that :In negotiations, both before and after a strike threat, thesecommittees offered to recommend renewal or extension of thecurrent agreements without change, so far as industry-widedemands of the Union are concerned.Your strike action has not altered our position, and that finaloffer remains be "nre you.We are unwilling to meet further untilthe union comml te' is ;'lady to join in acceptance of that offer.On July 22, 1954, a - lia.was filed by the union representativesagainst CBL alleging "o14, 1954, this Association and the Em-ployers listed on Exhibitattached, acting in concert, broke-offnegotiations...."13There is no showing in the record that CBL and District CouncilNo. 5 thereafter negotiated under the contract, although employer andunion representatives attended strike-settlement meetings called bythe governors of two States. These meetings began on August 7, 1954,and culminated on September 11, 1954, in a stipulation by the Union'sInternational and the employer representatives recommending thegovernors' fact-finding program.On the same date, CBL and Dis-trict Council No. 5 signed a memorandum agreement in which theyagreed to act, or recommend to their principals, the return of em-ployees to work, and the creation of a fact-finding board to investigateand report on the strikeissues.In the meantime, andbeforethe stipu-lation agreement was executed, the petition herein was filed on Sep-tember 7, and Clackamas and Keller withdrew from CBL on Septem-ber 9.From September 11 to the date of the hearing there were nobargaining negotiations between the parties involved herein.12Article XXIV of the contract provides in part:If no agreement is reached at the expiration of this Agreement and negotiations arecontinued, the Agreement shall remain in force up to the time a subsequent agree-ment is reached, but shall terminate if negotiations are discontinued by either party.Case No 36-CA- 628The charge, which was subsequently withdrawn, referred spe-cifically to the July 14, 1954, letterI CLACKAMAS LOGGING COMPANY AND GUY KELLER233Contrary to the Union, we believe that negotiations pursuant to thenotice to modify the contract were discontinued on or about July 14,1954, and that therefore, the CBL contract, for contract-bar purposes,was terminated by its own terms. The July 14, 1954, letter clearlyindicated that the parties had reached an impasse and were no longernegotiating under the contract.Further, the abortive unfair laborpractice charge filed by the labor representatives, referring to thebreaking off of negotiations, strengthens this conclusion.While itis true that employer and union meetings were held under the gover-nors' auspices, such meetings were primarily held to investigate theeconomic issues involved in order to settle the strike rather than tocontinue bargaining negotiations under the contract by the parties.Thus, the resulting stipulation and agreement of September 11 set-tled the strike by providing for a fact-finding board or panel and notby contract negotiations of the parties.Moreover, endorsement of thestrike settlement by CBL and District Council No. 5 does not constitutebargaining negotiations under the contract binding on Clackamas andKeller, who had withdrawn from CBL.In these circumstances, and upon the entire record, as it appearsthat contract negotiations were discontinued and the contract termi-nated, we find, therefore, that the contract cannot bar the petitionherein.Moreover, the reopened contract, which continued in effectafter April 1, 1954, only until such time as the parties should enter intoa new agreement or discontinue negotiations was temporary and pro-visionalin nature and therefore, in any event, could not constitute abar to this proceeding.14However, before a decertification election can be directed, Section9 (c) (1) (A) (ii) of the Act requires that the labor organizationinvolved be either certifiedorcurrently recognized by the Em-ployer.15As indicated above, the Union was certified as the bargain-ing representative of the employees of Clackamas, but not of Keller.The record shows that between April 1 and September 9, 1954,Clackamas and Keller continued to recognize the Union as a rep-resentative of their employees under the terms of the temporaryCBL agreement, then in effect. On September 9, however, Clackamaswrote CBL that it was withdrawing the negotiation authorizationfrom CBL on behalf of itself and its contractor, Keller. CBL im-mediately notified District Council No. 5 of this withdrawal.lsAsa result,neither Clackamas nor Keller were parties to the multiem-ployer strike-settlement agreement of September 11, 1954, signed by14Bridgeport Brass Company, Aluminum Division,110 NLRB 997;Union Bag & PaperCorporation,110 NLRB 1631.w Reliable Tool Co, Inc,79 NLRB 1109.10 CBL gave no written notification.The usual practice was a confirmation of an oralnotification or a written notification. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDCBL and District Council No. 5. At the hearing, Clackamas statedthat it had no existing contract with the Union, and there is no evi-dence that Keller, who customarily took the same position as Clacka-mas, took a different position although he continued to pay prestrikewages and insurance benefits.As Clackamas and Keller have foryears mutually dealt with the Union only on a multiemployer basis,we believe that, by their conduct, they have clearly indicated theirintention not to contract with, or to continue recognition of, the Union.Accordingly, we find that neither Clackamas nor Keller currentlyrecognizes the Union as the bargaining representative of his em-ployees within the meaning of Section 9 (a) of the Act.However,because the Union has been certified as the bargaining representativeof the employees of Clackamas, but has not been certified and is notcurrently recognized as the bargaining representative of Keller's em-ployees, we find that a question affecting commerce concerning therepresentation only of the employees of Clackamas exists within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct.'4.The Petitioner and Clackamas take the position that the with-drawal of Clackamas from CBL renders appropriate only a single-employer unit.The Union contends, in effect, that Clackamas did notproperly withdraw from CBL in a timely fashion and that the ap-propriate unit should be coextensive in scope with the employer as-sociation.We find no merit in this contention.As stated above, the Union was certified in 1944 as the bargainingagent of the employees of Clackamas, on a single-employer basis.Shortly thereafter, Clackamas became a member of CBL and a partyto the Association contract, and so continued until it withdrew itsnegotiation authorization on September 9, 1954.Between September9 and September 11, 1954, the time of signing the strike-settlementagreement, CBL informed District Council No. 5 of Clackamas' with-drawal.CBL regarded the withdrawal by Clackamas as effectiveand that it no longer had authority to negotiate for Clackamas.More-over, District Council No. 5, with full knowledge of Clackamas' with-drawal, accepted CBL's signature to the strike settlement without theinclusion of Clackamas in the usual list of members. In these circum-stances, we believe that Clackamas by withdrawing its authority forCBL, when the contract was not a bar to the proceedings, clearlyevinced at a proper time its desire to withdraw from the multiem-ployer bargaining.The Union, however, contends that the withdrawal of an employerfrom group bargaining is a proposed revision under the contract re-quiring 60 to 65 days' notice, and further, that such notice has not been17Coca-Cola Bottling Company of Pottsville,97NLRB 503,at 504-506. CLACKAMAS LOGGING COMPANY AND GUY KELLER235given.18We find no merit in this contention.While the requirementsfor withdrawal from CBL are not in evidence, there is nothing in thecontract specifically requiring that any employer member give noticeof an intention to withdraw from multiemployer bargaining.More-over, we construe the term "proposed revisions" to refer only to pro-posals relating to substantive revisions of the contract and not to theidentity of the bargaining representative of the Employer, Clackamas.We therefore find that the Employer did not forfeit its right to with-draw from multiemployer bargaining by failing to give timely noticeto District Council No. 5 of its desire to withdraw.19Under all the circumstances, we find that Clackamas' withdrawalfrom CBL was timely made,20 and that it expressed an unequivocal in-tention to bargain on an individual employer basis.Accordingly, wefind that a single-employer unit is the only appropriate unit.21With respect to the composition of the unit, there is no dispute ex-cept as to the status of the individuals hereinafter discussed, all ofwhom were included in the historical bargaining unit except Time-keeper Sanders.The Union contends that Petitioner Zink and Time-keeper Sanders should be excluded from the unit either as supervisors,as office clerical employees, or as professional employees.Clackamaswould include them in the unit.Petitioner Zink, classified as a tractor driver, works in camp underthe supervision of the camp superintendent.He spends one-third ofthe time doing clerical work and the remainder of his time weighingand checking truckloads of logs. In the latter connection, he sets tongsto remove or add logs to bring a load to the desired weight, and Sandersoperates the engine which lifts the logs. Zink routinely gives direc-tions to the truckdrivers.Zink operates a tractor only on Saturdays,for which he receives overtime pay.As Zink neither possesses norexercises the statutory authority of a supervisor, we find that he isnot a supervisor but an employee.22Nor, despite his college degrees, ishis employment professional in character or in duties.He is not anoffice clerical employee but at best is more like a plant clerical employee,whom the Board ordinarily includes in a unit of plant employees.21is Article 24 (b) of the contract provides : "Unless either party notifies the other of adesire to change the terms of this Agreement not less than sixty-five (65) days prior tothe expiation date, and presents proposed revisions not less than sixty (60) days prior tosuch expiration date, at which time negotiations shall start, this Agreement will auto-matically continue in effect for the succeeding 12 months "I`Stamfoid Wall Paper, Inc.,92 NLRB 1173, at ] 174-1176.20iltichael Silvers, d/b/a Silvers Sportswear,108 NLRB588, at 590;Century Press,107 NLRB 292, at 293,Economy Shade Company,91 NLRB 1552, at 1553Z1W. A Swanson Logging Co., et at,111 NLRB 495 ;Moscow Idaho Seed Company, Inc.,107 NLRB 107, at 108.22Miami Paper Boasd Mills,Inc, and Simco Waste Paper,Inc.,109 NLRB 167, at169-170iIntenational Smelting and Refining Company, Raritan Copper Works,106 NLRB223, at 225-226,Mrs Tuckei's Products, Division of Anderson Clayton d Company, Inc,106 NLRB 533, at 534. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhether a plant clerical employee or a logging employee, we find thatthe interests of Zink are closely allied with those of the logging em-ployees and accordingly, we include him in the unit.Timekeeper Sanders also works at the camp under the camp super-intendent.He, like Zink, devotes approximately one-third of his timeto clerical work and the balance to operating the engine lifting the logs.Following instructions from the superintendent, he also routinely dis-patches trucks.As Sanders does not possess or exercise the statutoryauthority of a supervisor, we find that he is not a supervisor?,Nordoes he work as a professional employee. Like Zink, he is, at best,a plant clerical employee whose interests are closely allied with thoseof logging employees.25Nor does the fact that he knows the pay ratesof employees, the Employer's sale and purchase prices, and the natureof its contracts make him a confidential employee.26Accordingly, weinclude him in the unit of logging employees.Contrary to the Union, Clackamas would exclude the shop foremanand bull buck from the unit as supervisors.The shop foreman "operates the shop and his crew" of 4 to 7 em-ployees.Like the construction foreman, an agreed supervisor, hedirects his crew and makes work assignments.He has the authority tohire and fire and can settle minor grievances.Under these circum-stances, we find that he is a supervisor within the meaning of theAct and exclude him from the unit.The bull buck is in charge of the cutting crew of 10 men and gen-erally oversees the cutting operation.He designates the area to becut and directs the men in the methods of felling a tree.He is "hiredto tell the men what to do."He settles minor grievances, and hasauthority to change work assignments.Under these circumstances,we find that the bull buck responsibly directs the employees under himand, therefore, that he is a supervisor within the meaning of the Act.We, accordingly, exclude him from the unit.Although none of the parties contend that the hook tender, headrigger, and head loader are supervisors, their duties were fully setforth in the record.The hook tender is in charge of a logging crew of 12 to 18 employees,who perform the loading and rigging of logs.His principal duty is tosee that the logs are moved to the landing and he lays out the linesfor a given logging area, and assigns men to different jobs.He cansettleminor grievances.Under the circumstances, we find that thehook tender responsibly directs the employees under him and he is,therefore, a supervisor.We, accordingly, exclude him from the unit."HoustonTerminal Wai ehousetCold Storage Company,107 NLRB 290, at 291asPalmerManufacturingCompany,103 NLRB 336, at 338-33920 Continental Baking Company,Wonder Bakery,109 NLRB 33, at 34. COATS & CLARK, INC.237Under the hook tender, there is a head rigger and head loader, eachof whom works with 3 or 4 other employees. They have no authorityto hire or fire or effectively to recommend, and their direction of themen working with them is routine in character.As they neither ex-ercise nor possessthe statutory duties of supervisors, we therefore findthat they are not supervisors, but employees, whom we include in theunit.'Accordingly, we find that all employees of Clackamas Logging Com-pany, at Estacada, Oregon, including the tractor driver, the time-keeper, head riggers, and head loaders, but excluding office clericalemployees, guards, professional employees, the superintendent, con-struction foreman, side foremen, the shop foremen, bull bucks, hooktenders, and all other supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within themeaning ofSection 9 (b) of the Act.[Text of Direction of Election omitted from publication.]21Moam, Paper Board Mills,Inc, and Snmco Waste Paper, Inc,supra;HoustonTerminalWarehouse&Cold StorageCoMpanp, supraCoats & Clark, Inc. (Clarkdale Plant)andTextileWorkers Unionof America, CIO.Case No. 10-CA-1958. July 02, 1955DECISION AND ORDEROn November 3, 1954, Trial Examiner Eugene F. Frey issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in certain unfair labor practicesalleged in the complaint and recommended dismissal of those allega-tions.Thereafter, the Respondent filed exceptions to the IntermediateReport and a supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions contained in the Intermediate Report only to the extent thatthey are consistent with the following :1.We agree with the Trial Examiner's finding that the Respondentviolated Section 8 (a) (1).Specifically we find that, in the contextof the threats uttered by several of Respondent's supervisors, all the113 NLRB No. 29.